DETAILED ACTION
This Office action responds to the application filed on 05/04/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains the following patentably distinct species with mutually exclusive characteristics.

First Group
The first group of species is directed to a multiplicity of patentably distinct species.  Each of the species within this group is characterized by a memory cell.  The memory cell configuration maybe any of the following:
The memory cell configuration 1, reading on Fig. 21A
The memory cell configuration 2, reading on Fig. 21B
The memory cell configuration 3, reading on Fig. 21C
The memory cell configuration 4, reading on Fig. 21D
The memory cell configuration 5, reading on Fig. 21E
The memory cell configuration 6, reading on Fig. 21F

Second Group

The capacitor configuration maybe any of the following:
The capacitor configuration 1, reading on Fig. 2A
The capacitor configuration 2, reading on Fig. 3
The capacitor configuration 3, reading on Fig. 4A
The capacitor configuration 4, reading on Fig. 4B
The capacitor configuration 5, reading on Fig. 4C
The capacitor configuration 6, reading on Fig. 4D
The capacitor configuration 7, reading on Fig. 5A
The capacitor configuration 8, reading on Fig. 5B
The capacitor configuration 9, reading on Fig. 5C
The capacitor configuration 10, reading on Fig. 5D
The capacitor configuration 11, reading on Fig. 6A
The capacitor configuration 12, reading on Fig. 6B
The capacitor configuration 13, reading on Fig. 7A
The capacitor configuration 14, reading on Fig. 8A
The capacitor configuration 15, reading on Fig. 8B
The capacitor configuration 16, reading on Fig. 8C
The capacitor configuration 17, reading on Fig. 8D
The capacitor configuration 18, reading on Fig. 9A

The capacitor configuration 20, reading on Fig. 9C
The capacitor configuration 21, reading on Fig. 9D
The capacitor configuration 22, reading on Fig. 10A
The capacitor configuration 23, reading on Fig. 10B
The capacitor configuration 24, reading on Fig. 11A
The capacitor configuration 25, reading on Fig. 11B
The capacitor configuration 26, reading on Fig. 11C
The capacitor configuration 27, reading on Fig. 11D
The capacitor configuration 28, reading on Fig. 12A
The capacitor configuration 29, reading on Fig. 12B
The capacitor configuration 30, reading on Fig. 12C
The capacitor configuration 31, reading on Fig. 13A
The capacitor configuration 32, reading on Fig. 13B

The election of any of the species within the groups would require that the applicant specify: (i) the memory cell configuration, and (ii) the capacitor configuration.  The following are examples of how species within the groups may be specified and elected.  This is not an exhaustive list of examples.

Example # 1
The species of the memory cell configuration 1 of the first group reading on Fig. 21A in combination with the capacitor configuration 1 reading on Fig. 2A.

Example # 2
The species of the memory cell configuration 4 of the first group reading on Fig. 21D in combination with the capacitor configuration 3 reading on Fig. 4A.

Example # 3
The species of the memory cell configuration 6 of the first group reading on Fig. 21F in combination with the capacitor configuration 17 reading on figure 8D.

Example # 4
The species of the memory cell configuration 3 of the first group reading on Fig. 21C in combination with the capacitor configuration 8 reading on Fig. 5B.

The species are independent or distinct because, as the figures show, they have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim appears to be generic to all the species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (for example, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected method or species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571) 272 8249.  The examiner can normally be reached on Mon-Fri 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy can be reached on (571) 272-1705.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Nelson Garces/
Primary Examiner, Art Unit 2814